Citation Nr: 1110678	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (to include major depressive disorder (MDD)).  

2.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to October 1954.  Although the exact dates have not been verified, the Veteran has stated that he also served another 33 years in the National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April and July 2009 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for duodenal ulcer, and granted service connection for PTSD, rated 50 percent, effective July 31, 2007.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the rating for duodenal ulcer is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; psychiatric symptoms productive of total occupational and social impairment are not shown.  


CONCLUSION OF LAW

A 70 percent, but not higher, rating is warranted for the Veteran's PTSD (to include MDD).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (Code) 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

As the rating decision on appeal granted service connection for a variously diagnosed psychiatric disability, and assigned ratings and effective dates for the awards, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2003), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2010 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  He was afforded a VA examination in March 2009.  The Board finds that the examination report (considered with treatment records which show continuing symptoms and impairment) provides sufficient information to address the matter at hand, and is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.  

B. Factual Background

VA treatment records include a March 2007 VA mental health report noting the Veteran's complaints of nightmares, flashbacks, panic attacks, depression, and difficulty with sleep.  It was noted that he was married to his second wife of 11 years.  He reported decreased appetite, low energy, and an unusual lack of motivation.  He further indicated that he had lost interest in watching sports on television or doing things at church, as well as stopped visiting his daughter as he usually did.  It was noted that he had occasional suicidal thoughts for the past few years, most recently approximately 3 months ago, but denied any suicidal attempts (due to his religion).  He denied a history of violence or of assaulting others.  He reported he had feelings of guilt about what happened in Korea.  He indicated he was walking and had a flashback, hit the ground and had cuts and bruises on his face, and went to the hospital but did not tell anyone about the flashback; he merely reported he stepped on a rock.  [A March 2007 private treatment record shows treatment for a cut and a knot on the forehead and it was reported he was walking and slipped on a rock and hit his face.]  He worked for the U.S. Postal Service for 35 years.  

On mental status examination, he was well-groomed and cooperative.  His speech was of normal rate, volume, and tone.  His mood was sad, tearful at times, and his affect was reactive and of good range.  His thought process demonstrated no formal thought disorder, and his thought content reflected no delusions or hallucinations.  He was alert and oriented.  His concentration and memory were within normal limits, his insight was fair, and his judgment was good.  The Axis I diagnosis was chronic PTSD, and depression, not otherwise specified (NOS).  The GAF score was 45.  He was referred to screening for PTSD group therapy.  

An August 2007 letter from S.W.B., PhD, a VA psychologist, reported the Veteran's ongoing treatment for his PTSD symptoms, including group therapy.  His symptoms included sleep disturbance, intra- and interpersonal turmoil, intrusive thoughts, flashbacks, irritability and anger, emotional detachment from others, social avoidance, hypervigilance when attempting to function in public functions, and ongoing depressive symptoms.  It was stated that his condition was deteriorating, and that his symptoms had culminated in severe disruption of his current social and occupational functioning.  

An August 2007 Dr. P.R.M. letter stated the Veteran has had disturbing dreams and nightmares for the past several years and medication has not helped.  

June 2007 to January 2008 VA treatment records indicate continued group therapy, and note the Veteran's complaints of nightmares (2 to 3 times per week), intrusive thoughts, guilt, anger and irritability, emotional detachment, avoidance of reminders and of crowds, and hyperarousal to loud noises.  There was no evidence of active suicidal ideation or homicidal ideation.  He was alert and oriented, with a slightly constricted affect, and anxious.  There was no evidence of psychosis or agitation or threatening behavior.  GAF scores ranged from 45 to 50 (the GAF score of 50 reported only in September 2007).  

In March 2008, the Veteran submitted a statement wherein he indicated that he had a flashback in October 2007.  Specifically, he reported that while placing feed in his bird feeders, a helicopter came over his house causing a loud noise and he had a flashback, and he threw up his hands and his left hand hit a tree.  He submitted with the statement an October 2007 private treatment record showing treatment for a left hand wound.  

January to October 2008 VA treatment records include complaints of nightmares (approximately 2-4 times per week), anger, depression, and marital problems.  He was consistently alert, oriented, anxious, without suicidal or homicidal ideation, with a slightly constricted affect.  In July 2008, it was indicated he lost his temper at home when he could not find something at home and banged his head with his fist for several minutes.  In October 2008, it was reported that he accidentally hit his wife in his sleep.  GAF scores ranged from 40 to 45.  

A November 2008 letter from G.D., PhD, a VA psychologist, reported the Veteran suffers from sleep disturbance, guilt, depression, loss of interest or motivation, anger control problems, suicidal thoughts, flashbacks, intra- and interpersonal turmoil, intrusive thoughts of war, detachment from others, irritability, social avoidance, and anxiety.  He opined that the Veteran's PTSD symptoms have resulted in severe disruption in his social and emotional functioning.  

A November 2008 lay statement from the Veteran's daughter, R.J.M., reported he experienced problems with anger, guilt, depression, sleep, nightmares and bad dreams while she was growing up.  
In a November 2008 correspondence, the Veteran reported that he was unable to sleep in the same bed with his first wife because of his nightmares, and that he slept in a chair by the bed.  He indicated that one time while in the bed with her, he hit his wife in the arm during a nightmare, and that it was later determined she had suffered a broken arm.  

A December 2008 lay statement from the Veteran's spouse, R.J.S., reported he has problems sleeping, including nightmares, and that he has a quick temper.  She further reported that his PTSD symptoms have caused marriage problems and have had a terrible effect on their relationship with friends and members of their church.  She also indicated he is very depressed at times, and that he has mentioned suicide occasionally.  She reported that although he has never assaulted her, she is sometimes fearful when he is angry.  

In a December 2008 correspondence, the Veteran reported that he recently had a nightmare and woke up kicking and hit his left foot on something, probably the bedpost, and went to urgent care for injuring his left little toe.  [A December 2008 private treatment record shows a diagnosis of a fractured left fifth (little) toe.]  

In February 2009, the Veteran submitted photos of bruises on his wife's arm from reportedly hitting her during a nightmare, which he stated happened in December 2008.  

A February 2009 letter from S.W.B. reported ongoing treatment for PTSD, including group therapy, and listed his continued symptoms, as reported in the previous August 2007 letter.  

On March 2009 VA examination, it was noted that the Veteran's claims file and medical record were reviewed.  It was noted the Veteran retired in 1999 after 35 years of working for the U.S. Postal Service.  It was indicated that his current problems included anger and physical altercations; he stated he choked a family member as recently as one year ago.  He also complained of nightmares 3 to 4 times per week; without medication, he has nightmares about 5 times per week.  It was also indicated he had suicidal and homicidal ideation, including hiding weapons in the past.  He reported startle symptoms, aversion to crowds, irritability, anxiety, agitation, and intrusive thoughts at least 10 times per week.  He indicated he missed work at times due to his mental problems, and because of his anger control problems he was passed over for promotions, reporting he choked the postmaster once.  He reported he became angry with his first wife and struck her once, breaking her bones.  The examiner opined that the Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  It was also indicated that the Veteran and his wife used to go on trips with other couples but no longer do due to the Veteran's nightmares disturbing other families.  

On mental status examination, his thought processes were logical, coherent, and relevant.  He was very well-dressed and he was groomed.  He was oriented to time, place, person, and situation.  His affect was spontaneous and his reasoning was good.  There was no psychomotor slowing or agitation.  His concentration was good and he reported his short-term memory was good.  His complaints included anxiety, depression, insomnia, appetite disturbance, crying spells, anhedonia, nightmares, and anger control problems.  He indicated he has vague hypnagogic auditory and visual hallucinations, and a history of suicidal and homicidal ideation.  It was indicated he has persistent avoidance symptoms, including diminished social interest and social detachment.  He also has persistent arousal symptoms, including sleep problems, anger problems, hypervigilance, and startle symptoms.  The examiner indicated the Veteran's nightmares and agitation limit his social activities with his wife and other couples.  The Axis I diagnoses were severe and chronic PTSD, and major depressive disorder with psychosis.  His GAF score was 45.  

January to August 2009 VA treatment records include reports of difficulty due to the stress from holidays.  The Veteran complained of hearing voices at times, nightmares 2 times per week, and distance in the relationship with his daughter.  He was alert, oriented, had a fair range of affect.  He denied suicidal and homicidal ideation.  GAF scores were 40.  

An October 2009 letter from G.D., PhD, indicated the Veteran suffers from intermittent suicidal ideation.  It was also reported he is chronically depressed, with no remission, and that his depression includes suicidal thoughts, hopelessness, loss of interest or pleasure in favored activities, tearfulness, irritability, and disruption of family relationships.  It was reported he has difficulty adapting to stressful circumstances in that he has difficulty maintaining his mood and appropriate behavior during stressful periods, such as during holidays or family visits.  He also has periods of unprovoked irritability, with family members, friends, and strangers.  His family relationships have been severely impacted by his temper, and he verbally confronts strangers when they engage in behavior he views as careless or disrespectful.  

November 2009 correspondence from the Veteran reported he and his wife no longer go on trips with other couples.  

An April 2010 VA treatment record indicated the Veteran injured himself in March 2010 after diving onto the ground following a flashback.  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the symptoms of the Veteran's PTSD have been fairly consistent throughout (note, e.g., the consistent reporting - with few exceptions - of GAF scores of 40 and 45); consequently, "staged" ratings are not warranted.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD (to include MDD) throughout approximates one of occupational and social impairment with deficiencies in most areas, and warrants the assignment of a 70 percent rating.  In that regard the Board finds noteworthy that he has displayed continuous (albeit only passive) suicidal ideation; near-continuous depression; impaired impulse control; some difficulty in adapting to stressful circumstances (e.g., holidays); and tension in relationships with family members.  Significantly, the March 2009 VA examiner found that the Veteran's PTSD symptoms were of a severe nature, and noted his history and complaints.  While the examiner commented that his symptoms do not limit the range of his normal daily activities, the record reflects that he and his wife no longer go on trips with others due to his symptoms and their effect on others, and that due to decreased motivation and energy he no longer participates in the same activities as before (e.g., church, watching sports on television), at least not to the same extent as before.  In addition, the record also shows that his flashbacks are so severe that he has received medical treatment for injuries sustained during flashbacks.  Accordingly, and with resolution of reasonable doubt in the Veteran's favor, the Board concludes that a 70 percent rating is warranted.  

The Board has also considered whether a rating in excess of 70 percent (i.e., a 100 percent rating) might be warranted.  In that regard, the Board notes that the Veteran's PTSD symptoms have been found to only approximate criteria for a 70 percent rating, warranting the assignment of such rating (and therefore do not exceed those criteria.  See 38 C.F.R. § 4.7).  Significantly, he has not shown symptoms such as gross impairment in thought processes or communication (no impairment has been found); neglect of personal appearance/hygiene (he is consistently described as well-groomed); persistent delusions or hallucinations (while he did report hearing voices at times in January 2009 VA treatment records and of hallucinations on March 2009 examination, there is no indication such are of a severity so as to be persistent); disorientation to time or place; memory loss of close relatives, his occupation, or his own name; or other symptoms of the nature and gravity associated with a 100 percent rating.  Consequently, a rating in excess of 70 percent is not warranted.  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  There is no objective evidence of symptoms of and/or impairment due to his PTSD that are not encompassed by the 70 percent rating now assigned.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the record shows that the Veteran worked with the U.S. Postal Service for approximately 35 years without restriction until his retirement.  He has not indicated, nor does the record suggest, that he is unemployed as a result of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  


ORDER

A 70 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the Veteran's claim seeking an increased rating for duodenal ulcer, the Board notes on January 2009 VA examination, the Veteran's medication included Ranitidine and Prevacid, and his complaints included nausea, vomiting, abdomen pain, and bloating.  Following the examination, the record reflects complaints of pain, nausea, vomiting, and diarrhea.  Significantly, in February 2010, the Veteran reported that he had a flare-up of his ulcers in September 2009.  September 2009 private treatment include prescriptions for Dicyclomine (for irritable bowel syndrome), Promethazine (for nausea/vomiting), and Prevpac (for ulcers), as well as a diagnosis of helicobacter pylori disease, linked to 80 to 90 percent of patients that have duodenal ulcers.  In light of evidence suggesting worsening symptoms of his duodenal ulcer, and the two year interval since the Veteran was last examined (in January 2009), the Board finds that a contemporaneous examination is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Finally "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his duodenal ulcer.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, and any indicated studies must be completed.  The examiner is requested to report the severity of any anemia and weight loss, hematemesis or melena, and symptoms of pain and vomiting.  

2.  The RO should then readjudicate this claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


